As filed with the U.S. Securities and Exchange Commission on November 7, 2014 File No. 333-195493 File No. 811-22961 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. // Post-Effective Amendment No.1 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No.4 (Check appropriate box or boxes.) Alpha Architect ETF Trust (Exact Name of Registrant as Specified in Charter) 213 Foxcroft Road, Broomall, Pennsylvania 19008 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (215) 882-9983 Wesley R. Gray, 213 Foxcroft Road, Broomall, Pennsylvania 19008 (Name and Address of Agent for Service) Approximate date of public offering: It is proposed that this filing will become effective (check appropriate box): /X/ immediately upon filing pursuant to paragraph (b) // on (date) pursuant to paragraph (b) // 60 days after filing pursuant to paragraph (a)(1) // on (date) pursuant to paragraph (a)(1) // 75 days after filing pursuant to paragraph (a)(2) // on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: // this post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Post-Effective Amendment Nos. 1/4to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Broomall and the State of Pennsylvania, on the 7th day of November, 2014. ALPHA ARCHITECT ETF TRUST By: /s/ Wesley R. Gray Wesley R. Gray Trustee and President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed below by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Wesley R. Gray Trustee and President November 7, 2014 Wesley R. Gray /s/ John Vogel Treasurer November 7, 2014 John Vogel /s/ Daniel Dorn Trustee November 7, 2014 Daniel Dorn* /s/ Michael Pagano Trustee November 7, 2014 Michael Pagano* /s/ Tom Scott Trustee November 7, 2014 Tom Scott* *By: /s/ Wesley R. Gray Wesley R. Gray Attorney-in-Fact (Pursuant to Power of Attorney incorporated herein by reference) INDEX TO EXHIBITS (Alpha Architect ETF Trust N-1A) Exhibit No. Exhibit EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
